DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 have been amended. Claims 9-14 are withdrawn. Claims 1-8 and 15 are examined herein.
Status of Previous Rejections
The rejections of Claims 2 and 4-6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been withdrawn in view of the amendment.
The rejections of Claims 1-5, 7-8 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by JP’829 (JP 2018-016829) have been withdrawn in view of the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
Claims 1-2, 4-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’829 (JP 2018-016829), and further in view of US’759 (WO2017/022227, US 2018/0169759 is used as translation).
Regarding claims 1-2 and 4-6, JP’829 teaches a soft magnetic powder comprising 1-13 at% B, 0-8 at% Si, 4-8 at% P, 0.3-1 at% Cu, 0-8at % C, 2-4 at% Cr and the balance is Fe (Abstract), which overlaps the recited composition in the instant claims and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
JP’829 discloses examples (Table 4, Examples 6-7) that meet the recited composition in claims 1-2 and 4-5.  
JP’829 discloses that the particle size is 45 µm or less (Page 10, 1st paragraph), which meets the size limitation recited in claim 1.
JP’829 is silent on the median of circularity of the particles as recited in claim 1. US’759 teaches (Abstract) a soft magnetic powder that is analogous to the powder of JP’829. US’759 discloses that the particle shape of the amorphous powder used herein is preferably as spherical as possible in order to make a dust core having good magnetic properties ([0080]). Thus, it would be obvious to one of ordinary skill in the art to make a soft magnetic powder with a shape as spherical as possible as taught by US’759 in the process of JP’829 in order to make a dust core having good magnetic properties as disclosed by US’759. Close to a spherical shape disclosed by US’759 meets the circularity limitation recited in claim 1.   
Regarding claims 7-8 and 15, JP’829 discloses that amorphous rate is 98.1 % (Table 4, Sample 7), which meets the limitations recited in the instant claims.
Claims 1-2, 4-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’829 (JP 2018-016829), and further in view of US’258 (US 2018/0233258).
Regarding claims 1-2 and 4-6, JP’829 teaches a soft magnetic powder comprising 1-13 at% B, 0-8 at% Si, 4-8 at% P, 0.3-1 at% Cu, 0-8at % C, 2-4 at% Cr and the balance is Fe (Abstract), which overlaps the recited composition in the instant claims and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
JP’829 discloses examples (Table 4, Examples 6-7) that meet the recited composition in claims 1-2 and 4-5.  
JP’829 discloses that the particle size is 45 µm or less (Page 10, 1st paragraph), which meets the size limitation recited in claim 1.
JP’829 is silent on the median of circularity of the particles as recited in claim 1. US’258 teaches (Abstract) a soft magnetic powder that is analogous to the powder of JP’829. US’258 discloses that preferably the powder particles have a sphericity of at least about 0.85 and the powder has excellent magnetic properties ([0002]; [0024]). Thus, it would be obvious to one of ordinary skill in the art to make a soft magnetic powder with a sphericity of at least about 0.85 as taught by US’258 in the process of JP’829 in order to make a soft magnetic powder having good magnetic properties as disclosed by US’258. The sphericity disclosed by US’258 meets the circularity limitation recited in claim 1.   
Regarding claims 7-8 and 15, JP’829 discloses that amorphous rate is 98.1 % (Table 4, Sample 7), which meets the limitations recited in the instant claims.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Affidavit
The Affidavit under 37 CFR 1.132 filed 07/25/2022 is insufficient to overcome the rejection over JP’829. 
The applicants argued that the claimed circularity has unexpected results on the magnetic properties.
In response, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d) II and MPEP 2144.05 III.
Table 13 shows when apparent density is 3.5 g/cm3 and the mean circularity is 0.39, low core loss cannot be achieved. Instant Specification does not provide data to show when apparent density is less than 2.5 g/cm3 for example, low core loss cannot be achieved if the mean circularity is 0.39. It’s well-known to one of ordinary skill in the art that core loss is related to apparent density. The applicants have not provided evidence to show low core loss can be achieved over all range of apparent density and when the mean circularity is 0.4-1.0 and thus the argument that the claimed mean circularity has unexpected results is not persuasive.
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
First, the applicants argued that a median of circularity is not inherent in JP’829.
In response, US’258 teaches (Abstract) a soft magnetic powder that is analogous to the powder of JP’829. US’258 discloses that preferably the powder particles have a sphericity of at least about 0.85 and the powder has excellent magnetic properties ([0002]; [0024]). Thus, it would be obvious to one of ordinary skill in the art to make a soft magnetic powder with a sphericity of at least about 0.85 as taught by US’258 in the process of JP’829 in order to make a soft magnetic powder having good magnetic properties as disclosed by US’258. The sphericity disclosed by US’258 meets the circularity limitation recited in claim 1.   

Second, the applicants argued that the claimed circularity has unexpected results on the magnetic properties.
In response, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d) II and MPEP 2144.05 III.
Table 13 shows when apparent density is 3.5 g/cm3 and the mean circularity is 0.39, low core loss cannot be achieved. Instant Specification does not provide data to show when apparent density is less than 2.5 g/cm3 for example, low core loss cannot be achieved if the mean circularity is 0.39. It’s well-known to one of ordinary skill in the art that core loss is related to apparent density. The applicants have not provided evidence to show low core loss can be achieved over all range of apparent density and when the mean circularity is 0.4-1.0 and thus the argument that the claimed mean circularity has unexpected results is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733